           Case 1:17-vv-00221-UNJ Document 69 Filed 09/01/21 Page 1 of 8




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-221V
                                      (not to be published)

    ************************* *
                                         *
    CLAIRE CHILAZI, administrator of the *
                                         *
    estate of Zakaria Chilazi,           *                 Filed: June 29, 2021
                                         *
                          Petitioner,    *
                                         *
                                         *                 Decision by Stipulation; Damages;
    v.                                   *                 Influenza (“Flu”) Vaccine; Cardiac Arrest.
                                         *
    SECRETARY OF HEALTH AND              *
    HUMAN SERVICES,                      *
                                         *
                                         *
                          Respondent.    *
                                         *
    ************************* *

David Gregory Rogers, Rogers, Hofrichter & Karrh, LLC, Fayetteville, GA, for Petitioner
Lynn Schlie, U.S. Department of Justice, Washington, DC, for Respondent

                              DECISION ON JOINT STIPULATION1

        On February 15, 2017, Joelle Chilazi filed a petition on behalf of her mother, Claire Chilazi
(“Petitioner”), administrator of the estate of Zakaria Chilazi, vaccinee, seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Pet., ECF
No. 1. Petitioner alleges Mr. Chilazi suffered a cardiac arrest, ultimately leading to his death, as a
result of the influenza (“flu”) vaccination he received on October 20, 2015. See Stipulation ¶ 1, 2,
4, dated June 29, 2021 (ECF No. 64); see also Petition.

1
 Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
          Case 1:17-vv-00221-UNJ Document 69 Filed 09/01/21 Page 2 of 8




        Respondent denies “that the vaccine caused Mr. Chilazi to develop any of the alleged
injuries, any other injury or condition, or his death.” See Stipulation ¶ 6. Nonetheless, both parties,
while maintaining their above-stated positions, agreed in a stipulation filed June 29, 2021 that the
issues before them can be settled and that a decision should be entered awarding Petitioner
compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

       The stipulation awards:

       a lump sum of $2,000.00 in the form of a check payable to [P]etitioner.

Stipulation ¶ 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.3

       IT IS SO ORDERED.

                                                               s/ Katherine E. Oler
                                                               Katherine E. Oler
                                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
Case 1:17-vv-00221-UNJ Document 69 Filed 09/01/21 Page 3 of 8
Case 1:17-vv-00221-UNJ Document 69 Filed 09/01/21 Page 4 of 8
Case 1:17-vv-00221-UNJ Document 69 Filed 09/01/21 Page 5 of 8
Case 1:17-vv-00221-UNJ Document 69 Filed 09/01/21 Page 6 of 8
Case 1:17-vv-00221-UNJ Document 69 Filed 09/01/21 Page 7 of 8
Case 1:17-vv-00221-UNJ Document 69 Filed 09/01/21 Page 8 of 8
